       Case 4:19-cv-04815 Document 49 Filed on 04/28/21 in TXSD Page 1 of 6
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                        April 29, 2021
                            UNITED STATES DISTRICT COURT                             Nathan Ochsner, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

LINDA YOUNG,                                     §
                                                 §
          Plaintiff,                             §
VS.                                              §   CIVIL ACTION NO. 4:19-CV-4815
                                                 §
                                                 §
WALMART INC.,
                                                 §
                                                 §
          Defendant.


                                          ORDER

      IT IS HEREBY ORDERED that Defendant=s Motion (Instrument No. 46) is ruled on

by the Court:

1. Any evidence Plaintiff did not produce in discovery. Plaintiff should not be permitted to
   present any witness she did not name in her initial disclosures, or any evidence requested by
   Defendant but not produced by Plaintiff.

GRANTED

X DENIED


2. Any reference to any item or document that is not admitted into evidence.

GRANTED

 X DENIED

VAGUE AS WORDED


         3.     Any reference or suggestion that would imply that Defendant has not fully
         complied with all discovery requests made by the opposing side.

        X GRANTED

        DENIED

        3.      That the firm of Bush & Ramirez, PLLC and/or any of the lawyers therewith
specialize in cases involving Walmart.

         X GRANTED DENIED
       Case 4:19-cv-04815 Document 49 Filed on 04/28/21 in TXSD Page 2 of 6




        4.       That this Motion has been filed or that counsel for Defendant, in any way, attempted
to limit or restrict the evidence.

        X GRANTED DENIED

       5.      That Plaintiff not introduce any item into evidence without first tendering same to
the Court and defense counsel outside the presence of the jury.

        X GRANTED DENIED

        6.      Any suggestion that the jury should place themselves in the position of the Plaintiff.


GRANTED        X

DENIED
    7. Any suggestion that the jury should place themselves in the position of the Plaintiff.


GRANTED        X

DENIED

        8. Any reference to any amounts charged for medical expenses except for those that
Plaintiff actually paid or that were actually incurred by Plaintiff. TEX. CIV. PRAC. & REM. CODE
§ 41.0105.


GRANTED        X

DENIED

        9.      Defendant further moves the Court to instruct counsel for Plaintiff, Plaintiff’s
 witnesses and Plaintiff to refrain from making reference to any item or piece of information or
 evidence which is contained within Defendant’s files or in defense counsel’s file, or requesting or
 suggesting that defense counsel or Defendant should produce or reveal any item in defense
counsel’s file or Defendant’s files, or any reference to the fact that any such evidence was only
recently produced.

Unclear what you are asking for here.

        RULING: GRANTED DENIED

        10.     That Plaintiff, nor her witnesses, be allowed to offer opinions on proximate cause
or damage issues without first having shown, outside the presence of the jury, that the witness is
legally qualified to testify and offer such opinions.

        X GRANTED DENIED
      Case 4:19-cv-04815 Document 49 Filed on 04/28/21 in TXSD Page 3 of 6




         11.    That Plaintiff, nor her witnesses, be allowed to offer opinions on proximate cause,
liability, or damage issues not previously identified in Plaintiff’s responses to discovery requests
and Plaintiff’s experts’ designations.

       X GRANTED

      DENIED

        12.   Any attempt by Plaintiff’s counsel to seek a request of the attorney for Defendant
to produce documents, to stipulate to any fact, or to make any sort of agreement in the presence
of the jury.


GRANTED       X

DENIED

        13. Before the Court rules on the law applicable to this case, any statement of the law
other than regarding the burden of proof and the basic legal definitions counsel believe to be
applicable.

       GRANTED X

       DENIED


        14. Any mention that Defendant may have had other prior or subsequent incidents,
claims, suits or settlements, for the reason that such incidents, claims, suits or settlements would
not be in any way material or relevant to this cause or to Plaintiff’s claims.

       X GRANTED

       DENIED

        15. That Plaintiff and her counsel not attempt to offer expert opinion evidence, either by
live testimony or by deposition, through any witness whose opinions have not been properly
disclosed in expert designations.

        X GRANTED

       DENIED

       16. That Plaintiff’s counsel be prohibited from cross-examining any witness in this case
with any documents that have not previously been produced during discovery in this case.

       X GRANTED

       DENIED
      Case 4:19-cv-04815 Document 49 Filed on 04/28/21 in TXSD Page 4 of 6




       17. The introduction of medical bills or records into evidence that are not in admissible
form, or that were not timely produced in discovery.

       X GRANTED



       DENIED


       18. Any mention of the need for or costs of future medical expenses not based on
reasonable medical probability, and which are not related to the incident at issue or reduced to
account for damages paid or incurred.

        X GRANTED

       DENIED

        19. That Defendant has made, considered, or promised to make, consider, or accept any
offer to compromise or settle the claims involved in this action; or any reference to the fact that
settlement discussions have or have not taken place; or the statements or conduct of any party in
connection with settlement discussions. Information concerning settlement offers or acceptances
or the conduct of parties during settlement negotiations or discussions is irrelevant to proving the
validity or invalidity of any claim in this action. See McGuire v. Commercial Union Ins. Co. of
New York, 431 S.W.2d 347, 352 (Tex. 1968); see also FED. R. CIV. EVID. 408.

GRANTED       X


DENIED

         20. To elicit or have a witness offer any opinion concerning the credibility or truthfulness
of another witness or another witness’s testimony, as the credibility and veracity of any witness is
strictly within the purview of the jury.

       X GRANTED

       DENIED

        21. Any mention of the probable testimony of a witness who is absent, unavailable, not
called to testify in this case, or allowed to testify, in any manner, in this case.

       X GRANTED

         DENIED
       Case 4:19-cv-04815 Document 49 Filed on 04/28/21 in TXSD Page 5 of 6




        22. Any evidence of Plaintiff’s alleged economic damages not timely disclosed in
Plaintiff’s Initial Disclosure, pursuant to FED. R. CIV. P. 26(a)(1).


        X GRANTED

        DENIED

       23. Any claim or theory of damages, or basis for imposing damages, not specifically
pleaded in Plaintiff’s operative Petition or Complaint.

GRANTED X

DENIED

        24. Any claim or theory of liability, or basis for seeking liability, not specifically pleaded
in Plaintiff’s operative Petition or Complaint.


GRANTED X

DENIED

25. Any expert opinions, expert representations, or expert claims, as Plaintiff did not designate any
experts in this case.

X GRANTED

DENIED

       26. Any document or thing purporting to constitute standards/safety standards from
American National Standards Institute, Inc., as Plaintiff has not designated any expert to
authenticate such alleged standards, lay the foundation for such alleged standards, establish the
alleged relevance or reliability of such alleged standard, and overcome any hearsay challenge, all

as required by Texas law.

MAKE OBJECTION AT TRIAL

        RULING: GRANTED DENIED
      Case 4:19-cv-04815 Document 49 Filed on 04/28/21 in TXSD Page 6 of 6




        27. Any document or thing purporting to constitute standards/safety standards from
National Floor Safety Institute, as Plaintiff has not designated any expert to authenticate such
alleged standards, lay the foundation for such alleged standards, establish the alleged relevance
or reliability of such alleged standard, and overcome any hearsay challenge, all as required by
Texas law.

MAKE OBJECTION AT TRIAL

        RULING: GRANTED DENIED

        28. Any claim, contention, or theory about mats other than the mat involved in this
case, as such claims, contentions, or theories would be irrelevant and immaterial to any issue

pending in this case.

MAKE OBJECTION AT TRIAL

        RULING: GRANTED DENIED


      The Clerk shall enter this Order and provide a copy to all parties.
                          28th
      SIGNED on this the _________ day of April, 2021, at Houston, Texas.



                                             ____________________________________
                                                 VANESSA D. GILMORE
                                            UNITED STATES DISTRICT JUDGE




6/6
